UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

Jane Doe
Plaintiff(s)/United States

 

Case No, 1:18-cv-00390-PB

Vv.

 

St. Paul's School
Defendant(s)

NOTICE OF CHANGE OF ADDRESS

Please take notice that Jane Doe, Plaintiff 7
has changed the following information contained in the original ECF Registration Form:

Steven Kelly, Sanford Heisler Sharp, 111 8. Calvert St, Ste 1950, Baltimore, MD 21202,
(410) 834.7490

Date: 12/19/2018 /s/ Steven J. Kelly
Steven J. Kelly
pro hac vice, MD Bar #27386
Sanford Heisler Sharp, LLP
111 South Calvert Street, Suite 1950
Baltimore, MD 21202
(410) 834-7420
skelly@sanfordheisler.com

 

 

 
You need not complete a certificate of service for any party served electronically using the court's
CM/ECF system.
CERTIFICATE OF SERVICE

I hereby certify that the foregoing notice was served on the following persons on this
date and in the manner specified herein:

Electronically Served Through ECF:
Elyse D. Echtman, Esq. and Michael J. Connolly, Esq.

Conventionally Served:

[Name and Address of Non-Filing Users]

Date: 12/19/2018 /s/ Steven J. Kelly
Steven J. Kelly
pro hac vice, MD Bar #27386

Sanford Heisler Sharp, LLP

111 South Calvert Street, Suite 1950
Baltimore, MD 21202
(410) 834-7420
skelly@sanfordheisler.com

 

 

 

 
